962 So.2d 939 (2007)
Eleuterio ORTIZ-OLIVO, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D07-2207.
District Court of Appeal of Florida, Fourth District.
July 18, 2007.
Eleuterio Ortiz-Olivo, Bowling Green, pro se.
No response required for respondent.
PER CURIAM.
Eleuterio Ortiz-Olivo filed a petition alleging that his appointed post-conviction counsel provided ineffective assistance in failing to raise a certain issue. Ineffective assistance of post-conviction counsel, however, is not a cognizable claim. See Kokal v. State, 901 So.2d 766, 777 (Fla.), cert. denied, 546 U.S. 983, 126 S.Ct. 560, 163 L.Ed.2d 471 (2005). Accordingly, we dismiss the petition.
FARMER, STEVENSON and TAYLOR, JJ., concur.